NUMBER 13-19-00459-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

                IN THE INTEREST OF A. J. C., A CHILD
____________________________________________________________

             On appeal from the 156th District Court
                     of Bee County, Texas.
____________________________________________________________

                         MEMORANDUM OPINION
             Before Justices Benavides, Longoria, and Perkes
                 Memorandum Opinion by Justice Perkes

      Appellant, Marlene Logan Carabajal proceeding pro se, attempted to perfect an

appeal from an “Order for Further Remedy and Modification of Support Order (UIFSA)”

entered by the 156th District Court of Bee County, Texas, in cause number B-16-1363-

CV-B. We dismiss for want of jurisdiction.

      Judgment in this cause was signed on July 15, 2019. No motion for new trial was

filed. Appellant filed a notice of appeal on September 18, 2019. On September 20, 2019,

the Clerk of this Court notified appellant that it appeared that the appeal was not timely
perfected. Appellant was advised that the appeal would be dismissed if the defect was

not corrected within ten days from the date of receipt of the Court’s directive. To date, no

response has been received from appellant.

       Texas Rule of Appellate Procedure 26.1 provides that an appeal is perfected when

notice of appeal is filed within thirty days after the judgment is signed, unless a motion for

new trial is timely filed. TEX. R. APP. P. 26.1(a)(1). Where a timely motion for new trial or

motion to reinstate has been filed, notice of appeal shall be filed within ninety days after

the judgment is signed. TEX. R. APP. P. 26.1(a).

       A motion for extension of time is necessarily implied when an appellant, acting in

good faith, files a notice of appeal beyond the time allowed by rule 26.1, but within the

fifteen-day grace period provided by Rule 26.3 for filing a motion for extension of time.

See Verburgt v. Dorner, 959 S.W.2d 615, 617-18, 619 (1997) (construing the predecessor

to Rule 26). However, appellant must provide a reasonable explanation for the late filing:

it is not enough to simply file a notice of appeal. Id.; Woodard v. Higgins, 140 S.W.3d 462,

462 (Tex. App.—Amarillo 2004, no pet.); In re B.G., 104 S.W.3d 565, 567 (Tex. App.—

Waco 2002, no pet.).

       Pursuant to Texas Rule of Appellate Procedure 26.1, appellant’s notice of appeal

was due on August 14, 2019, but was not filed until September 18, 2019. The Court,

having examined and fully considered the documents on file and appellant’s failure to

timely perfect her appeal, is of the opinion that the appeal should be dismissed for want




                                              2
of jurisdiction. Accordingly, the appeal is hereby DISMISSED FOR WANT OF

JURISDICTION. See TEX. R. APP. P. 42.3(a).


                                             GREGORY T. PERKES
                                             Justice

Delivered and filed the
17th day of October, 2019.




                                        3